DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner notes that claim 1 and 3-4 are amended
The Examiner notes that claims 2, 9 and 14-15 are canceled. 
The Examiner notes that claims 1, 3-8, 10-13 and 16-19 are pending. 

Response to Arguments
Applicant's arguments filed 9/30/2020, with respect to the 35 USC § 112 rejections of the claims have been fully considered and are persuasive. The rejections have been withdrawn.
Applicant's arguments filed 9/30/2020, with respect to the 35 USC § 103 rejections of the claims have been fully considered and are persuasive. The rejections have been withdrawn.

Allowable Subject Matter
The Examiner notes that claims 1, 3-8, 10-13 and 16-19 are allowable.
Claims 1, 3-8, 10-13 and 16-19 distinguish over the prior art for the following reasons:
Neither the prior art of record nor a combination of the prior art searched discloses the claim limitations of independent claim 1. 
Though the prior art, Patwari et al (Locating the Nodes: Cooperative Localization in Wireless Sensor Networks, 2005, hereafter “Patwari”), discloses a method of setting-up a range-based tracking system utilizing a tracking coordinate system, the range-based tracking system making use of a plurality of spaced apart stationary nodes for tracking objects within a tracking environment, via anchorless localization to determine coordinates for all nodes using range information indicative of ranges between pairs of nodes in a node coordinate system; the prior art fails to teach or suggest the further inclusion of a tracking coordinate system is determined using spatial information for at least one feature node or a tracking coordinate system is derived from the node coordinate system by applying a transformation to the node coordinate system based on the spatial information.
Thus, these limitations, in combination with other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art, without the use of impermissible hindsight.
	Remaining claims are allowable for due to their dependence upon the independent claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/LISA E PETERS/Primary Examiner, Art Unit 2862